Exhibit 10

July 31, 2013

Ms. Nancy Straus Sundheim

801 Lakeview Dr.

Blue Bell, PA 19422

Dear Nancy,

This letter agreement (“Agreement”) sets forth the terms we have agreed
concerning your departure from the Company, effective August 1, 2013 (“Departure
Date”).

1. You will receive the following income assistance benefits and
Company-sponsored health benefit continuation under the Unisys Income Assistance
Plan and Unisys Medical Plans (“Plans”) and the following additional cash
payments and Company-sponsored health benefit continuation beyond the periods
set forth in the Plans.

(a) You will receive a cash benefit equal to $506,760, less applicable
deductions and withholdings (the “Cash Benefit”), which Cash Benefit is equal to
one (1) year of your annual base salary. The Cash Benefit shall be paid to you
in substantially equal installments over the twelve (12) month period following
your Departure Date; provided, that no portion of the Cash Benefit shall be paid
to you within the six (6) month period following your Departure Date, instead:
(i) the portion of the Cash Benefit that would be payable to you between your
Departure Date and the six (6) month anniversary of your Departure Date shall be
paid to you in a single lump sum cash payment within 20 days following such six
(6) month anniversary and (ii) the remaining portion of the Cash Benefit shall
be paid to you in substantially equal installments on each regularly scheduled
monthly Company payroll date that follows such six (6) month anniversary until
the end of such twelve (12) month period.

(b) For up to the thirty (30) month period following your Departure Date (the
“Continuation Period”), you (and where applicable, your spouse and eligible
dependents) shall continue to be eligible to receive the medical and dental
coverages under the Company Medical and Dental plans in which you were
participating immediately prior to your Departure Date, in accordance with the
terms of the applicable plan documents and subject to such changes to the terms
of such plans as the Company determines shall apply to employees of the Company,
generally; provided, that in order to receive such coverage for the Continuation
Period, (i) for the six (6) month period following your Departure Date, you
shall be required to pay to the Company, at the same time that premium payments
are due for the month, the monthly premium rate that you would be required to
pay for such coverage if you were an employee of the Company at the time such



--------------------------------------------------------------------------------

premium is due, (ii) for the next six (6) month period, you shall be required to
pay to the Company, at the same time that premium payments are due for the
month, the full monthly premium required by the Company under such plans for
continued group healthcare continuation coverage under the U.S. Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and the Company
will reimburse to you, within thirty (30) days following the date such payment
is due, an amount equal to the monthly payment for such COBRA coverage, less
(x) the amount that you would have been required to pay for such coverage if you
had been employed by the Company at such time and (y) applicable deductions and
withholdings, and (iii) for the remaining eighteen (18) months of the
Continuation Period, you shall be required to pay to the Company, at the same
time that premium payments are due for the month, the full monthly premium
required by the Company under such plans for continued group healthcare
continuation coverage under COBRA. In the event that either (I) you obtain
full-time employment during the first twelve (12) months of the Continuation
Period in which case, you will notify Ms. Carol Shields of the Company and you
will cease to be eligible to receive any further payments from the Company
relating to continued medical and dental coverages upon commencement of your new
employment, or (II) you cease to pay the applicable monthly premium, the
Continuation Period shall automatically terminate, and the Company shall have no
further obligations hereunder.

Except as set forth in this Agreement, it is expressly agreed and understood
that the Released Parties (as defined in Section 3 below) do not have, and will
not have, any obligations to provide you at any time in the future with any
payments, benefits or considerations other than those recited in this Section,
or those required by law, other than under the terms of any benefit plans, but
not including any severance plans, which provide benefits or payments to former
employees according to their terms.

2. You agree that you will make yourself reasonably available to provide
consulting services to the Company for up to twelve (12) months following the
Departure Date, for no additional compensation. Additionally, if in connection
with any investigation, governmental inquiry, threatened litigation or filed
litigation involving the Company, you are called upon to assist the Company, to
provide evidence, or to testify in any manner, you agree to fully cooperate with
the Company. If requested by the Company, you agree to be present and
participate in the trial of any such matter. You will, to the extent permitted
by applicable law, be reimbursed for your reasonable costs and expenses.

3. (a) In consideration for the payments by the Company as set forth in
Section 1 of this Agreement and other good and valuable consideration set forth
herein, you hereby release the Company, its shareholders, directors, officers,
employees, agents, benefit plans, attorneys, affiliates, parents, subsidiaries,
predecessors, successors, assigns, and all persons acting by, through, under or
in concert with any of them (collectively, “Released Parties”), from any and all
rights and claims, known or unknown, that you may have now or in the future may
arise based on, arising out of or relating to your employment with the Company
or the termination thereof for any and all reasons. Said release includes, but
is not limited to, any rights or claims which you may have against any of the
Released Parties based upon Title VII of the Civil Rights Act, the Americans
with Disabilities Act,



--------------------------------------------------------------------------------

the Equal Pay Act, the Employee Retirement Income Security Act (save for claims
for vested pension benefits which are expressly exempted from this Agreement),
the Pennsylvania Human Relations Act, and any other federal, state or local law
or regulation which prohibits employment discrimination or which otherwise
regulates employment terms and conditions. You also release each of the Released
Parties from any claim for wrongful discharge, unfair treatment, breach of
express or implied contract, or any other claims arising under common law that
relate in any way to your employment or the termination thereof. This Agreement
covers claims that you know about and those that you may not know about up
through the date of this Agreement. Notwithstanding the foregoing, you are not
releasing (i) any claims for unemployment or workers’ compensation benefits,
(ii) any claims for indemnification under the Company’s certificate of
incorporation or bylaws and/or directors & officers liability insurance
coverage, (iii) any claims for benefits under any employee benefit plan of the
Company or its affiliates, (iv) claims arising after the date on which you sign
this Agreement, or (v) claims that are not otherwise waivable under applicable
law.

(b) In consideration of you providing the Company with the foregoing release of
claims, the Company, its officers, employees, agents, attorneys, affiliates,
parents, subsidiaries, predecessors, successors, assigns, and all persons acting
by, through, under or in concert with any of them (collectively, “Releasing
Parties”) hereby release you from any and all rights and claims, known or
unknown, that the Releasing Parties may have now or in the future may arise
based on, arising out of or relating to your employment with the Company. This
release covers claims that the Releasing Parties know about and those that they
may not know about up through the date of this Agreement.

4. All amounts payable pursuant to this Agreement are subject to applicable tax
withholdings. In addition, you are solely responsible for all taxes that may
result from your receipt of the amounts payable and benefits to be provided to
you under this Agreement, and neither the Company nor any of its affiliates
makes or has made any representation, warranty or guarantee of any federal,
state or local tax consequences to you of your receipt of any payment or benefit
hereunder, including, but not limited to, under Section 409A of the Internal
Revenue Code of 1986, as amended.

5. The Company hereby advises you to consult with any attorney of your choosing
prior to signing this Agreement. By signing below, you acknowledge and agree
that you have been encouraged to do so by the Company and that it is entirely
your decision whether or not to consult with counsel.

6. By entering into this Agreement, the Company does not admit and expressly
denies that it has violated any contract, rule, law or regulation, including,
but not limited to, any federal, state or local law or regulation relating to
employment, employment discrimination or retaliation.

7. In the event that, any one or more provisions (or portion thereof) of this
Agreement is held to be invalid, unlawful or unenforceable for any reason, the
invalid,



--------------------------------------------------------------------------------

unlawful or unenforceable provision (or portion thereof) shall be construed or
modified so as to provide the Released Parties with the maximum protection that
is valid, lawful and enforceable, consistent with the intent of the Company and
you in entering into this Agreement. If such provision (or portion thereof)
cannot be construed or modified so as to be valid, lawful and enforceable, that
provision (or portion thereof) shall be construed as narrowly as possible and
shall be severed from the remainder of this Agreement (or provision), and the
remainder shall remain in effect and be construed as broadly as possible, as if
such invalid, unlawful or unenforceable provision (or portion thereof) had never
been contained in this Agreement.

8. This Agreement shall be construed and enforced under and in accordance with
the laws of the Commonwealth of Pennsylvania.

If you agree to the terms set forth above, please sign and date this Agreement
in the space provided below and return it to me.

 

Yours truly,    

/s/ David A. Loeser

    David A Loeser     Senior Vice President     Human Resources    

 

Agreed:    

/s/ Nancy Straus Sundheim

   

July 31, 2013

    Date Nancy Straus Sundheim    